KENNEDY, District Judge.
This is a motion for a bill of particulars. I granted the motion in part namely so far as items 1 to 7 inclusive are concerned, but reserved decision on items 8 to 13. These last all concern themselves with the damages sustained by the plaintiff. It is quite obvious to me that they form no part of a proper bill of particulars, as that expression is used in the Federal Rules of Civil Procedure. However, I believe I am at liberty to treat the application, so far as these items are concerned, as if defendant had addressed interrogatories to the plaintiff under Federal Rules of Civil Procedure, Rule 33, 28 U.S.C.A. following section 723c, and plaintiff had filed objections. The demands for information embraced in the items are certainly good as interrogatories, and I would overrule objections to them. Accordingly, I grant the motion in its entirety. Submit order.